 DECISIONS OF NATIONAL LABOR RELATIONS BOARDState Plating and Finishing Co. and General Team-sters Union Local 406, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 7-CA-20136June 11, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on December 17, 1981, byGeneral Teamsters Union Local 406, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on State Plating and Fin-ishing Co., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint on January 28, 1982, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and, (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andthe complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September11, 1981, following a Board election in Case 7-RC-16055, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about October22, 1981, and more particularly by letter of January18, 1982, and at all times thereafter. Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Febru-ary 5, 1982, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On February 26, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 4,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-' Official notice is taken of the record in the representation proceed-ing, Case 7-RC-16055, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Folertt Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.262 NLRB No. 16mary Judgment should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits most of the factual allegations. It denies thatthe Union at all times since September 11, 1981, byvirtue of the Board's Decision and Certification ofRepresentative (not reported in volumes of BoardDecisions), has been the exclusive representative ofall employees in the appropriate unit for the pur-pose of collective bargaining. It also denies para-graph 10 of the complaint alleging Respondent'srefusal to meet and bargain with the Union, exceptthat Respondent admits that by letter dated Janu-ary 18, 1982, it advised the Charging Party that itwould not bargain with the Charging Party withrespect to rates of pay, wages, hours of employ-ment and other terms and conditions of employ-ment of the unit of employees described in thecomplaint. The General Counsel contends that Re-spondent is, in effect, seeking to test the validity ofthe Board's Certification of Representative throughthe medium of the instant unfair labor practice pro-ceeding, that Respondent is seeking to relitigateissues which were or could have been litigated inthe prior representation proceeding, Case 7-RC-16055, and that the operative facts admitted or af-firmatively pleaded suffice to establish that Re-spondent has violated Section 8(a)(1) and (5) of theAct. We find merit in the General Counsel's con-tention.Review of the record herein, including therecord in Case 7-RC-16055, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on November14, 1980, in the appropriate unit, resulting in a totalof 16 votes cast for, and 11 cast against the Union,with no challenged ballots. On November 21, 1980,the Employer (Respondent herein) timely filed ob-jections to conduct affecting the results of the elec-tion. Following a hearing on the objections con-ducted on December 5, 1980, the Hearing Officerissued her Report on Objections, recommendingthat the Employer's objections be overruled intheir entirety. Respondent thereafter filed with theBoard exceptions to the Hearing Officer's report.On September 11, 1981, the Board issued its Deci-sion and Certification of Representative, in which132 STATE PLATING AND FINISHING CO.it adopted the Hearing Officer's findings and rec-ommendations and certified the Union.2Thereafter, on October 22, 1981, the Union re-quested that Respondent enter into collective-bar-gaining negotiations with it. By letter dated Janu-ary 18, 1982, Respondent informed the ChargingParty Union that, in the opinion of Respondent'scounsel, the Union was not properly certified(based upon the Employer-Respondent's exceptionsto the Hearing Officer's Report on Objections), andfor this reason, Respondent declined to bargainwith the Union as requested.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is engaged in the electroplating ofautomotive parts, appliance parts and miscellaneousdie castings, and related products at its principaloffice and place of business at 840 Cottage Grove,S.E., Grand Rapids, Michigan, the only facility in-volved in this proceeding. During the calendaryear ending December 31, 1981, which period isrepresentative of its operations during all times ma-terial herein, Respondent in the course and conductof its business operations manufactured, sold anddistributed at its Grand Rapids, Michigan, place ofa Thus, while Respondent in its answer to the complaint denied par. 8thereof, alleging the Union's exclusive representative status for the pur-pose of collective bargaining since September 11, 1981, by virtue of theBoard's Decision and Certification of Representative, we conclude basedon the entire record, including the Board's Decision and Certification ofRepresentative, that the Union at all times since September 11, 1981, hasbeen and is now the exclusive representative of all employees in the ap-propriate unit set forth in the complaint for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.3 See Pittsburgh Plate Glass Ca v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).business products valued in excess of $500,000, ofwhich products valued in excess of $50,000 wereshipped from said place of business directly topoints located outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters Union Local 406, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of theAct.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by Respondent at its facility locatedat 840 Cottage Grove, S.E., Grand Rapids,Michigan; but excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn November 14, 1980, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 11, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 22, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 18, 1982, and con-tinuing at all times thereafter to date, Respondent133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 18, 1982, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. State Plating and Finishing Co. is an employerengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. General Teamsters Union Local 406, Interna-tional Brotherhood of Teamsters, Chaufffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time employeesemployed by Respondent at its facility located at840 Cottage Grove, S.E., Grand Rapids, Michigan;but excluding all office clerical employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since September 11, 1981, 1980, the above-named labor organization has been and now is thecertified and exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning ofSection 9(a) of the Act.5. By refusing on or about January 18, 1982, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,State Plating and Finishing Co., Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General TeamstersUnion Local 406, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time employeesemployed by Respondent at its facility locatedat 840 Cottage Grove, S.E., Grand Rapids,134 STATE PLATING AND FINISHING CO.Michigan; but excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Grand Rapids, Michigan, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith General Teamsters Union Local 406, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time employ-ees employed by us at our facility located at840 Cottage Grove, S.E. Grand Rapids,Michigan; but excluding all office clericalemployees, guards and supervisors as de-fined in the Act.STATE PLATING AND FINISHING CO.135